             Case 1:19-cv-02934 Document 1 Filed 10/01/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                    )
 AMERICAN OVERSIGHT,                                )
 1030 15th Street NW, B255                          )
 Washington, DC 20005                               )
                                                    )
                                         Plaintiff, )
                                                    )
 v.                                                 )     Case No. 19-cv-2934
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
 2201 C Street NW                                   )
 Washington, DC 20520                               )
                                                    )
                                        Defendant. )
                                                    )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

State under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of the FOIA, American Oversight is deemed to have exhausted its administrative remedies

pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency




                                                1
             Case 1:19-cv-02934 Document 1 Filed 10/01/19 Page 2 of 10



from continuing to withhold agency records and ordering the production of agency records

improperly withheld.

                                               PARTIES

        5.     Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

        6.     Defendant U.S. Department of State (State) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). State has possession, custody, and

control of the records that Plaintiff seeks.

                                    STATEMENT OF FACTS

                                  Giuliani Communications FOIA

        7.     On May 21, 2019, American Oversight submitted a FOIA request to State,

seeking:

        (1) All records reflecting communications (including emails, email
            attachments, text messages, messages on messaging platforms (such as
            Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp), telephone
            call logs, calendar invitations, calendar entries, meeting notices, meeting
            agendas, informational material, draft legislation, talking points, any
            handwritten or electronic notes taken during any oral communications,
            summaries of any oral communications, or other materials) between




                                                  2
             Case 1:19-cv-02934 Document 1 Filed 10/01/19 Page 3 of 10



            (1) Rudolph Giuliani, Victoria Toensing, or Joseph diGenova and (2) any
            of the State officials specified below:

       (2) All records reflecting communications (including emails, email
           attachments, text messages, messages on messaging platforms (such as
           Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp), telephone
           call logs, calendar invitations, calendar entries, meeting notices, meeting
           agendas, informational material, draft legislation, talking points, any
           handwritten or electronic notes taken during any oral communications,
           summaries of any oral communications, or other materials) of the State
           officials specified below regarding (1) any plan by Rudolph Giuliani,
           Victoria Toensing, and/or Joseph diGenova to travel to Ukraine or to
           communicate with Ukrainian government officials or future Ukrainian
           government officials or (2) any other effort to encourage the Ukrainian
           government to investigate any matter related to former Vice President
           Joseph Biden or his son Hunter Biden.

       8.      The request specified the following State officials:

                a) Secretary Mike Pompeo, or anyone communicating on his
                   behalf, such as an acting chief of staff, his executive assistant,
                   special assistants, or schedulers;
                b) Senior Advisors to Secretary Pompeo, P. Michael McKinley,
                   Mary Kissel, and Toni Porter;
                c) Deputy Secretary, John J. Sullivan, or anyone communicating
                   on his behalf, such as an assistant or scheduler;
                d) Counselor to the Secretary, Thomas U Brechbuhl;
                e) Senior Policy Advisor and Special Representative for Iran,
                   Brian Hook;
                f) Nominee for Under Secretary for Management, Brian Bulatao;
                g) Under Secretary for Political Affairs, David Hale;
                h) Executive Secretary Lisa Kenna;
                i) Director of Policy Planning, Kiron Skinner;
                j) Policy Planning member, John Zadrozny;
                k) White House Liaison, Carrie Cabelka, or any other individuals
                   serving in the role of White House Liaison;
                l) Assistant Secretary for Public Affairs, Michelle Giuda;
                m) Department Spokesperson, Heather Nauert;
                n) Assistant Secretary for Legislative Affairs, Mary Elizabeth
                   Taylor; or
                o) Acting Assistant Secretary for Legislative Affairs, Charles
                   Faulkner.

       9.      American Oversight requested all responsive records from March 1, 2019,

through the date of the search.



                                                 3
             Case 1:19-cv-02934 Document 1 Filed 10/01/19 Page 4 of 10



       10.      On information and belief, at least one State official has communicated with

Rudolph Giuliani during the relevant time period using text messages or similar messaging

applications.

       11.      Mr. Giuliani has publicly stated that he sent and received texts with senior

officials at the State Department during the relevant time period. See Shane Croucher, Rudy

Giuliani Reveals State Department Text Messages About his Ukraine Dealings: ‘They’re All

Over Me . . . Asking Me to Do It,’ CNN (Sept. 27, 2019, 6:15 AM), https://www.newsweek.com/

giuliani-state-department-ukraine-text-messages-trump-biden-whistleblower-1461741.

       12.      By letter dated July 23, 2019, State acknowledged receipt of this request and

assigned the request tracking number F-2019-06331.

       13.      American Oversight requested expedited processing of the request on

September 20, 2019. American Oversight’s request for expedited processing is attached as

Exhibit A.

       14.      American Oversight has not received any further communications from State

concerning this request.

                                  Ambassador Yovanovitch FOIA

       15.      Also on May 29, 2019, American Oversight submitted a FOIA request to State

seeking:

       1) All records reflecting communications (including emails, email
          attachments, text messages, messages on messaging platforms (such as
          Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp), telephone
          call logs, calendar invitations, calendar entries, meeting notices, meeting
          agendas, informational material, draft legislation, talking points, any
          handwritten or electronic notes taken during any oral communications,
          summaries of any oral communications, or other materials) of the State
          officials specified below regarding U.S. Ambassador to Ukraine Marie
          Yovanovitch.




                                                 4
     Case 1:19-cv-02934 Document 1 Filed 10/01/19 Page 5 of 10



   a) Secretary Mike Pompeo, or anyone communicating on his behalf, such
      as an acting chief of staff, his executive assistant, special assistants, or
      schedulers;
   b) Senior Advisors to Secretary Pompeo, P. Michael McKinley, Mary
      Kissel, and Toni Porter;
   c) Deputy Secretary, John J. Sullivan, or anyone communicating on his
      behalf, such as an assistant or scheduler;
   d) Counselor to the Secretary, Thomas U Brechbuhl;
   e) Senior Policy Advisor and Special Representative for Iran, Brian Hook;
   f) Nominee for Under Secretary for Management, Brian Bulatao;
   g) Under Secretary for Political Affairs, David Hale;
   h) Executive Secretary Lisa Kenna;
   i) Director of Policy Planning, Kiron Skinner;
   j) Policy Planning member, John Zadrozny;
   k) White House Liaison, Carrie Cabelka, or any other individuals serving
      in the role of White House Liaison;
   l) Assistant Secretary for Public Affairs, Michelle Giuda;
   m) Department Spokesperson, Heather Nauert;
   n) Assistant Secretary for Legislative Affairs, Mary Elizabeth Taylor;
   o) Acting Assistant Secretary for Legislative Affairs, Charles Faulkner;
   p) Assistant Secretary, Bureau of International Organization Affairs,
      Kevin Moley;
   q) Senior Advisor for the Under Secretary for Civilian Security,
      Democracy, and Human Rights, Pam Pryor; or
   r) Special Assistant for the Under Secretary for Civilian Security,
      Democracy, and Human Rights, Catharine O’Neill.

   For this item, please produce all responsive records from May 1, 2018,
   through the date of the search.

2) All communications (emails, letters, and diplomatic cables) sent or received
   by U.S. Ambassador to Ukraine Marie Yovanovitch from April 22, 2019 to
   May 7, 2019. Wide-distribution news clippings, news alerts and news
   aggregations can be excluded and need not be produced.

3) All records reflecting communications (including emails, email
   attachments, text messages, messages on messaging platforms (such as
   Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp), telephone
   call logs, calendar invitations, calendar entries, meeting notices, meeting
   agendas, informational material, draft legislation, talking points, any
   handwritten or electronic notes taken during any oral communications,
   summaries of any oral communications, or other materials) between State
   and the White House (including, but not limited to, emails with addresses
   ending in eop.gov) regarding the early recall of Ambassador to Ukraine
   Marie Yovanovitch.




                                         5
              Case 1:19-cv-02934 Document 1 Filed 10/01/19 Page 6 of 10



             For this item, please produce all responsive records from April 1, 2019,
             through the date of the search.

             For this item, American Oversight believes that State is best positioned to
             identify the officials most likely to possess responsive records, but
             American Oversight requests that, at a minimum, State search the files of
             the Office of the Secretary and the Office of the White House Liaison.

       16.      Public reports suggest that former U.S. Ambassador to Ukraine Marie

Yovanovitch may have been removed from her position as Ambassador because she had

privately criticized the president or because of efforts involving Mr. Giuliani to pressure the

Ukrainian government to investigate President Trump’s perceived political opponents. See

Robbie Grammer & Amy MacKinnon, U.S. Ambassador to Ukraine Recalled in ‘Political Hit

Job,’ Lawmakers Say, Foreign Policy (May 7, 2019, 12:09 PM), https://foreignpolicy.com/

2019/05/07/us-ambassador-to-ukraine-recalled-in-political-hit-job-lawmakers-say-marie-

yovanovitch-lutsenko-right-wing-media-accusations-congress-diplomats-diplomacy/; Letter from

Sen. Chris Murphy to Sen. Jim Risch, Chairman, Comm. on Foreign Relations, May 10, 2019,

https://www.murphy.senate.gov/download/ukraine-giuliani-letter.

       17.      President Trump criticized former Ambassador Yovanovitch in his July 25, 2019

call with the president of Ukraine, calling her “bad news,” just before raising the matter of a

potential prosecution of candidate Biden’s son. The White House, Memorandum of Telephone

Conversation with President Zelenskyy of Ukraine, July 25, 2019, https://games-

cdn.washingtonpost.com/notes/prod/default/documents/d2311f4f-a767-4ddc-868b-

8bc9af8226c5/note/339b784b-719c-464f-9eda-85daede53092.pdf#page=1.

       18.      By letter dated July 25, 2019, State acknowledged receipt of this request and

assigned the request tracking number F-2019-06332.




                                                 6
             Case 1:19-cv-02934 Document 1 Filed 10/01/19 Page 7 of 10



       19.     American Oversight requested expedited processing of the request on

September 20, 2019. American Oversight’s request for expedited processing is attached as

Exhibit A.

       20.     American Oversight has received no further communications from State

concerning this request.

                             Exhaustion of Administrative Remedies

       21.     As of the date of this complaint, Defendant has failed to (a) notify American

Oversight of any grant or denial of expedited processing of American Oversight’s FOIA

requests; (b) notify American Oversight of any determination regarding its FOIA requests,

including the scope of any responsive records Defendant intends to produce or withhold and the

reasons for any withholdings; or (c) produce the requested records or demonstrate that the

requested records are lawfully exempt from production.

       22.     Through Defendant’s failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                            Failure to Grant Expedited Processing

       23.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       24.     American Oversight properly requested records within the possession, custody,

and control of Defendant on an expedited basis.

       25.     Defendant is an agency subject to FOIA, and it must process FOIA requests on an

expedited basis pursuant to the requirements of FOIA and agency regulations.




                                                  7
              Case 1:19-cv-02934 Document 1 Filed 10/01/19 Page 8 of 10



        26.    The records American Oversight has requested are urgently needed to inform the

public about government activities of extraordinary public importance, and American Oversight

is primarily engaged in disseminating information to the general public. Therefore American

Oversight’s requests justify expedited processing under FOIA and agency regulations.

        27.    American Oversight is therefore entitled to declaratory and injunctive relief

requiring Defendant to grant expedited processing of American Oversight’s FOIA requests.

                                         COUNT II
                              Violation of FOIA, 5 U.S.C. § 552
                 Failure to Conduct Adequate Search for Responsive Records

        28.    Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

        29.    Plaintiff properly requested records within the possession, custody, and control of

Defendant.

        30.    Defendant is an agency subject to FOIA and must therefore make reasonable

efforts to search for requested records.

        31.    Defendant has failed to promptly review agency records for the purpose of

locating those records that are responsive to Plaintiff’s FOIA requests.

        32.    Defendant’s failure to conduct an adequate search for responsive records violates

FOIA.

        33.    Plaintiff is therefore entitled to injunctive and declaratory relief requiring

Defendant to promptly make reasonable efforts to search for records responsive to Plaintiff’s

FOIA requests.




                                                  8
             Case 1:19-cv-02934 Document 1 Filed 10/01/19 Page 9 of 10



                                      COUNT III
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       34.     Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       35.     Plaintiff properly requested records within the possession, custody, and control of

Defendant.

       36.     Defendant is an agency subject to FOIA and must therefore release in response to

FOIA requests any non-exempt records and provide a lawful reason for withholding any

materials.

       37.     Defendant is wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to produce non-exempt records responsive to its FOIA requests.

       38.     Defendant is wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to segregate exempt information in otherwise non-exempt records responsive

to its FOIA requests.

       39.     Defendant’s failure to provide all non-exempt responsive records violates FOIA.

       40.     Plaintiff is therefore entitled to declaratory and injunctive relief requiring

Defendant to promptly produce all non-exempt records responsive to its FOIA requests and

provide indexes justifying the withholding of any responsive records withheld under claim of

exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to process Plaintiff’s FOIA requests on an expedited basis;




                                                  9
           Case 1:19-cv-02934 Document 1 Filed 10/01/19 Page 10 of 10



      (2) Order Defendant to conduct a search or searches reasonably calculated to uncover all

          records responsive to Plaintiff’s FOIA requests;

      (3) Order Defendant to produce, within twenty days of the Court’s order, or by such other

          date as the Court deems appropriate, any and all non-exempt records responsive to

          Plaintiff’s FOIA requests and indexes justifying the withholding of any responsive

          records withheld under claim of exemption;

      (4) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to Plaintiff’s FOIA requests;

      (5) Award Plaintiff the costs of this proceeding, including reasonable attorneys’ fees and

          other litigation costs reasonably incurred in this action, pursuant to 5 U.S.C.

          § 552(a)(4)(E); and

      (6) Grant Plaintiff such other relief as the Court deems just and proper.

Dated: October 1, 2019                               Respectfully submitted,

                                                     /s/ Daniel A. McGrath
                                                     Daniel A. McGrath
                                                     D.C. Bar No. 1531723
                                                     /s/ Sara Kaiser Creighton
                                                     Sara Kaiser Creighton
                                                     D.C. Bar No. 1002367
                                                     /s/ John E. Bies
                                                     John E. Bies
                                                     D.C. Bar No. 483730

                                                     AMERICAN OVERSIGHT
                                                     1030 15th Street NW, B255
                                                     Washington, DC 20005
                                                     (202) 897-4213
                                                     daniel.mcgrath@americanoversight.org
                                                     sara.creighton@americanoversight.org
                                                     john.bies@americanoversight.org

                                                     Counsel for Plaintiff




                                               10
